      1:17-cv-01201-SEM-EIL # 90-9                            Page 1 of 13                                                   E-FILED
JEFF PAGE                                                                                   Monday, 08 July,20,
                                                                                               November      2019
                                                                                                                201802:46:57 PM
LOVELACE vs GIBSON                                                                              Clerk, U.S. District
                                                                                                                  1–4Court, ILCD
                                                            Page 1                                                    Page 3
·1·   · · · · · ·UNITED STATES DISTRICT COURT                        ·1· · · · · · · · · INDEX - CONTINUED
· ·   · · · · · ·CENTRAL DISTRICT OF ILLINOIS
                                                                     ·2· EXAMINATION BY:· · · · · · · · · · · · · · · PAGE
·2
·3·   CURTIS LOVELACE, LOGAN LOVELACE,· · )                          · · Ms. Emery.......................................5
· ·   LINCOLN LOVELACE & CHRISTINE· · · · )                          ·3· Mr. Hansen.....................................39
·4·   LOVELACE ON BEHALF OF HER MINOR· · ·)
· ·   SON LARSON LOVELACE,· · · · · · · · )                          ·4
·5·   · · · · · · · · · · · · · · · · · · )                          ·5· EXHIBITS:· · ·DESCRIPTION· · · · · · · · · · PAGE
· ·   · · · · ·Plaintiffs,· · · · · · · · )
·6·   · · · · · · · · · · · · · · · · · · )                          · · (None marked)
· ·   · · ·vs.· · · · · · · · · · · · · · ) No. 17 CV 01201          ·6
·7·   · · · · · · · · · · · · · · · · · · )
                                                                     ·7
· ·   DET. ADAM GIBSON, POLICE CHIEF· · · )
·8·   ROBERT COPLEY, SGT. JOHN SUMMERS,· ·)                          ·8
· ·   LT. DINA DREYER, DET. ANJANETTE· · ·)                          ·9
·9·   BISWELL, UNKNOWN QUINCY POLICE· · · )
· ·   OFFICERS, GARY FARHA, CORONER· · · ·)                          10
10·   JAMES KELLER, THE CITY OF QUINCY,· ·)                          11
· ·   AND COUNTY OF ADAMS,· · · · · · · · )
11·   · · · · · · · · · · · · · · · · · · )                          12
· ·   · · · · ·Defendants.· · · · · · · · )                          13
12
13                                                                   14
14                                                                   15
15
                                                                     16
16
17·   ·   ·   ·   ·   ·   ·   DEPOSITION OF JEFF PAGE                17
· ·   ·   ·   ·   ·   ·   ·   · · · ELMORE & REID                    18
18·   ·   ·   ·   ·   ·   ·   ·808 SOUTH SECOND STREET
· ·   ·   ·   ·   ·   ·   ·   · SPRINGFIELD, ILLINOIS                19
19·   ·   ·   ·   ·   ·   ·   · · NOVEMBER 20, 2018                  20
· ·   ·   ·   ·   ·   ·   ·   · · · · 1:30 P.M.
20                                                                   21
21                                                                   22
22
                                                                     23
23
24·   · · · · · · Reported and Transcribed by:                       24
· ·   · · ·Rhonda Rhodes Bentley, CSR #084-002706                    25
25

                                                            Page 2                                                    Page 4
·1·   · · · · · · · · · · · INDEX                                    ·1· · · · · · · · · · ·STIPULATION
·2·   APPEARANCES:
                                                                     ·2
·3·   For the Plaintiffs:
· ·   · · · · ·Tara Thompson                                         ·3· · · · · · · IT IS HEREBY EXPRESSLY STIPULATED AND
·4·   · · · · ·LOEVY & LOEVY
· ·   · · · · ·Attorneys at Law                                      ·4· AGREED by and between the parties that the
·5·   · · · · ·311 North Aberdeen Street, 3rd Floor                  ·5· DEPOSITION of JEFF PAGE may be taken on NOVEMBER
· ·   · · · · ·Chicago, Illinois 60607
·6·   · · · · ·(312) 243-5900                                        ·6· 20, 2018, at the Law Offices of Elmore & Reid,
· ·   · · · · ·tara@loevy.com                                        ·7· 808 South Second Street, Springfield, Illinois,
·7
· ·   For     the         City of Quincy Defendants:                 ·8· pursuant to the applicable Supreme Court rules,
·8·   · ·     · ·         ·Ellen K. Emery                            ·9· local rules, and the Code of Civil Procedure
· ·   · ·     · ·         ·ANCEL, GLINK, P.C.
·9·   · ·     · ·         ·Attorneys at Law                          10· governing said depositions.
· ·   · ·     · ·         ·140 South Dearborn Street, Sixth Floor
                                                                     11
10·   · ·     · ·         ·Chicago, Illinois 60603
· ·   · ·     · ·         ·(312) 782-7606                            12· · · · · · · IT IS FURTHER STIPULATED that the
11·   · ·     · ·         ·eemery@ancelglink.com
12                                                                   13· necessity for calling the Court Reporter for
· ·   For     the         County of Adams Defendants:                14· impeachment purposes is waived.
13·   · ·     · ·         ·James A. Hansen
· ·   · ·     · ·         ·SCHMIEDESKAMP ROBERTSON                   15
14·   · ·     · ·         ·NEU & MITCHELL LLP                        16
· ·   · ·     · ·         ·Attorneys at Law
15·   · ·     · ·         ·525 Jersey Street                         17
· ·   · ·     · ·         ·Quincy, Illinois 62301                    18
16·   · ·     · ·         ·(217) 223-3030
· ·   · ·     · ·         ·jhansen@srnm.com                          19
17
                                                                     20
18
19·   ALSO PRESENT:                                                  21
· ·   · · · · ·Curtis Lovelace
20·   · · · · ·Christine Lovelace                                    22
21                                                                   23
22
23                                                                   24
24                                                                   25
25


                                                                                              800.211.DEPO (3376)
                                                                                              EsquireSolutions.com             YVer1f




                                                                                                            EXHIBIT H
    1:17-cv-01201-SEM-EIL # 90-9                Page 2 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                                5–8
                                              Page 5                                                  Page 7
·1· · · · · · · · · · · 1:23 p.m.                       ·1· provided for reasons of work product and
·2· · · · · · · · · · · JEFF PAGE,                      ·2· attorney-client privilege, correct?
·3· having first been duly sworn, testifies as          ·3· · · · A.· · That's right.
·4· follows:                                            ·4· · · · Q.· · First one is your trial counsel notes
·5· · · · · · · · · · ·EXAMINATION                      ·5· based on work product?
·6· BY MS. EMERY:                                       ·6· · · · A.· · Correct.
·7· · · · Q.· · Would you state your name and spell     ·7· · · · Q.· · Obviously without revealing what was
·8· your last name for the record.                      ·8· contained therein, what comprised your trial
·9· · · · A.· · Jeff, last name Page, P-a-g-e.          ·9· counsel notes?
10· · · · Q.· · Mr. Page, have you been deposed         10· · · · A.· · What would be in the notes?
11· before?                                             11· · · · Q.· · Yes.· What they were?
12· · · · A.· · I don't believe so.· I know the         12· · · · A.· · Well, they were notes taken during
13· process though.                                     13· the course of the trial.
14· · · · Q.· · So I don't have to go through all of    14· · · · Q.· · Okay.· Were there also notes
15· the --                                              15· regarding your preparation for trial?
16· · · · A.· · Nope, you're good.· Thank you though.   16· · · · A.· · I would assume so.· Off the top of my
17· · · · Q.· · Okay.· Mr. Page, when were you          17· head, I can't recall.· I've got them listed in
18· retained to represent Curtis Lovelace?              18· the file, but I would assume that potentially
19· · · · A.· · August, I think, of 2014.· I know it    19· there could be some pre-trial prep as well, notes
20· was late summer, I believe, fall of 2014, I         20· relating to preparation.
21· believe.                                            21· · · · Q.· · And the second one is the client
22· · · · Q.· · And who was first contacted?· You or    22· notes under work product and attorney-client
23· Mr. Elmore?                                         23· privilege?
24· · · · A.· · I'm not sure how that went down. I      24· · · · A.· · Right.
25· know I had received a call, and also Jay had        25· · · · Q.· · Okay.· What comprises the client
                                              Page 6                                                  Page 8
·1· received a call somewhat in that time frame, but    ·1· notes?
·2· who got the call first I'm not sure.· I think it    ·2· · · · A.· · Well, that would be our client Mr.
·3· was a referral by Dave Penn which is a mutual       ·3· Lovelace.
·4· friend of ours in Quincy.                           ·4· · · · Q.· · Were there notes that he made and you
·5· · · · Q.· · And then the two of you together        ·5· have possession of?
·6· undertook the representation of Curtis Lovelace     ·6· · · · A.· · Correct.
·7· in his first criminal matter, correct?              ·7· · · · Q.· · Okay.· And the interview notes of
·8· · · · A.· · Correct.                                ·8· Dr. Scott Denton by trial counsel --
·9· · · · Q.· · I'd like to show you what was marked    ·9· · · · A.· · It's "trail" but should be "trial."
10· for me as Mr. Elmore Exhibit 1.· Take a look at     10· · · · Q.· · Right.· You contend are work product?
11· that and I'd ask you if you recognize it.           11· · · · A.· · Yes.
12· · · · A.· · I do.                                   12· · · · Q.· · And who took notes of an interview or
13· · · · Q.· · Is that your signature on the second    13· interviews of Dr. Scott Denton?
14· page?                                               14· · · · A.· · I did.· I did, and there was
15· · · · A.· · Yes.                                    15· technically one interview of Scott Denton --
16· · · · Q.· · Okay.· And who composed this response   16· Dr. Denton that occurred in November of, I
17· to a subpoena?· Was it you or Mr. Elmore?           17· believe, 2014.· I was the only person present for
18· · · · A.· · I did.                                  18· that interview, and I took notes during that
19· · · · Q.· · And this was in response to a           19· interview.
20· subpoena you received for documents comprising      20· · · · Q.· · And where did that interview take
21· your criminal defense file in the defense of Mr.    21· place?
22· Lovelace, correct?                                  22· · · · A.· · At Dr. Denton's office in
23· · · · A.· · Correct.                                23· Bloomington.
24· · · · Q.· · And you listed out a number of          24· · · · Q.· · Why did you go see Dr. Denton?
25· documents that you contended were not going to be   25· · · · A.· · Well, we had reference in the


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 3 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                               9–12
                                              Page 9                                                 Page 11
·1· discovery -- when we got discovery from the         ·1· investigator's letters to expert witnesses that
·2· state, we had reference in there that the lead      ·2· you claim are work product, correct?
·3· investigator, Detective Gibson, had some type of    ·3· · · · A.· · Correct.
·4· contact with Dr. Denton.· Unfortunately, we did     ·4· · · · Q.· · And that would have been
·5· not have the report from Dr. Denton.· We didn't     ·5· Mr. Clutter's letters to expert witnesses,
·6· have any information from the detective or very     ·6· correct?
·7· little information from the detective as to what    ·7· · · · A.· · That's right.
·8· was discussed in their meeting.· So Jay and I       ·8· · · · Q.· · Why do you contend that those are
·9· felt it necessary to go interview him and find      ·9· privileged under work product?
10· out what was being -- what was discussed or, more   10· · · · A.· · Well, without getting into the
11· importantly, what this witness is going to say.     11· content of what those letters were, clearly if
12· · · · Q.· · When you and Mr. Elmore were            12· we're -- if we're -- these expert witnesses are
13· preparing for trial, did somebody take the          13· disclosing certain strategies to our investigator
14· laboring, more so to speak, and do the bulk of      14· or investigators disclosing strategies to the
15· the work, or what was the split of the work in      15· expert witnesses, that would be work product.
16· preparing for the trial?                            16· · · · Q.· · Are you of the opinion that the
17· · · · A.· · Well, I mean technically speaking Jay   17· retained expert witnesses files are not fully
18· would have been considered lead counsel.· I was     18· open for discovery?
19· co-counsel.· We divided up the work we thought as   19· · · · A.· · You talking about our expert
20· equally as we could.· I can't remember off the      20· witnesses?
21· top of my head who took what witness.· I know       21· · · · Q.· · Yes.
22· that Jay did -- he cross-examined Dr. Denton.       22· · · · A.· · At this stage in the proceeding I
23· I'm sorry.· He cross-examined Adam Gibson --        23· would consider that work product.
24· Detective Gibson.· He was responsible for the       24· · · · Q.· · Down at number 9, correspondence
25· cross-examination of the state's expert             25· between trial counsel and expert witnesses, do
                                             Page 10                                                 Page 12
·1· witnesses.· I was responsible for the direct        ·1· you contend that's work -- privileged under the
·2· examination of our witnesses -- of our expert       ·2· work-product doctrine also?
·3· witnesses, and then we divided up the other         ·3· · · · A.· · Yes.
·4· witnesses just as equally as we thought we could.   ·4· · · · Q.· · For the same reason?
·5· · · · Q.· · Okay.· And there's -- for number 4      ·5· · · · A.· · Yes.
·6· there's correspondence between trial counsel's      ·6· · · · Q.· · Okay.· If there's anything in that
·7· investigator and trial counsel that you claim is    ·7· correspondence which does not discuss strategy,
·8· work product, correct?                              ·8· are you withholding anything else based on work
·9· · · · A.· · Correct.                                ·9· product privilege?
10· · · · Q.· · Who was your investigator or who were   10· · · · · · · MS. THOMPSON:· Object to form.
11· your investigators?                                 11· · · · A.· · Yeah, I don't -- well, first of all,
12· · · · A.· · Well, we had one.· Bill Clutter was     12· I'm not -- I don't -- I don't have the documents
13· our investigator.· So that would be                 13· in front of me right now.· So there may very well
14· correspondence between Mr. Clutter and us, either   14· be discussions between trial counsel and expert
15· myself or Jay.                                      15· witnesses that were not strategic or strategy in
16· · · · Q.· · Okay.· And just so that you know we     16· nature.· So that could be.
17· put on Mr. Lovelace's deposition record and we'll   17· BY MS. EMERY:
18· do so for you, that in the event we have to go in   18· · · · Q.· · Okay.· If there are such documents do
19· front of now Judge Bruce and further litigate       19· you contend that they are privileged under
20· whether there are indeed privileges which attach    20· work-product doctrine?
21· to these documents that we reserve the right to     21· · · · A.· · Yes.
22· reopen your deposition if necessary on those        22· · · · Q.· · And for number 10 you have
23· limited areas.                                      23· correspondence between the state's attorney, and
24· · · · A.· · Okay.                                   24· I'm going to guess that means the special
25· · · · Q.· · Number 5 is trial counsel's             25· prosecutor's office?


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 4 of 13
JEFF PAGE                                                                               November 20, 2018
LOVELACE vs GIBSON                                                                                 13–16
                                             Page 13                                                       Page 15
·1· · · · A.· · Correct.· Ed Parkinson and either       ·1· us certain aspects of discovery to determine
·2· myself or Mr. Elmore.                               ·2· whether or not -- if he could determine cause of
·3· · · · Q.· · Okay.· And you contend that             ·3· death, manner of death of Cory Lovelace, and to
·4· correspondence between Mr. Parkinson and you or     ·4· review certain findings by Jessica Bowman, and
·5· Mr. Elmore constitute work-product privilege?       ·5· other parts of the discovery.
·6· · · · A.· · Yes.                                    ·6· · · · Q.· · Okay.· And what did he tell you or
·7· · · · Q.· · Why is that?                            ·7· what conclusions did you reach in the course of
·8· · · · A.· · Well, it's discussions -- there could   ·8· your conversation?
·9· have been a number of -- again I don't have them    ·9· · · · A.· · His whole discussion -- I mean the
10· in front of me, but I know there was                10· premise of our -- of his discussion was that
11· correspondence going back and fourth throughout     11· suffocation was a rule-out cause of death.· That
12· the course of this litigation where I don't         12· was his -- that was the premise behind the
13· know -- I wouldn't -- of course, it wouldn't be     13· initial discussions, and that's where you start
14· strategy, but it would be potentially an offer      14· is what he told me.· So rule out cause of death.
15· being made or procedural matters.· I think it's     15· You have to rule out other causes of death to get
16· work product.                                       16· to the cause of death of suffocation; i.e., you
17· · · · Q.· · Okay.· Do you believe that that goes    17· have to look to see whether there were other
18· to -- that privilege goes to documents beyond       18· causes of death -- natural causes that
19· discussions involving any plea agreement offers     19· potentially could have led to an individual's
20· or other negotiations?                              20· death; in this case Ms. Lovelace's death.· So he
21· · · · A.· · Yes.                                    21· went back to the autopsy, and it was his opinion
22· · · · Q.· · On page 2 for number 12 you have a      22· that this autopsy was not very well done, and
23· folder containing pre-trial discovery withheld      23· that because it was not very well done, he could
24· under Illinois Supreme Court Rule 415(c).· Do you   24· not rule out certain natural causes of death.· So
25· see that?                                           25· therefore how can you get to suffocation if you
                                             Page 14                                                         Page 16
·1· · · · A.· · I see it.                               ·1· can't rule out these other potential natural
·2· · · · Q.· · Were you made aware that Judge          ·2· causes of death?· That's it in a nutshell, and
·3· Hardwick had an order saying that you were to       ·3· it's not verbatim, of course, but --
·4· disclose anything that would be otherwise           ·4· · · · Q.· · Did he discuss with you anything
·5· privileged under rule 415(c)?                       ·5· regarding whether Dr. Bowman should amend or come
·6· · · · A.· · No, I'm not aware of that.· I'm aware   ·6· off her determination of cause of death being
·7· of an order from Magistrate Schanzle-Haskins        ·7· undetermined?
·8· saying he agreed with our position.· We did not     ·8· · · · A.· · Not that I can recall.· If he did, I
·9· have to release that pursuant to 415(c), but I'm    ·9· don't recall that.
10· not aware -- maybe there is, but I'm not aware of   10· · · · Q.· · Okay.· Did Dr. Denton ever tell you
11· a Judge Hardwick order.                             11· that it was his belief that Dr. Bowman's report
12· · · · Q.· · Okay.· Are you aware that Ms.           12· and autopsy findings might put the issue of
13· Thompson or somebody else at her firm went in to    13· reasonable doubt in a jury's mind?
14· get such an order?                                  14· · · · A.· · I don't know if he would have -- if
15· · · · A.· · I'm not aware of that.· If she did, I   15· he said it in that fashion.· If he did -- if he
16· don't recall that.                                  16· did, I don't recall.· He had a lot of problems
17· · · · Q.· · Okay.· So you went by yourself, you     17· with the way the autopsy was conducted, I know
18· said, in November of 2014 to meet with              18· that, and his quote was, "I'm not excited about
19· Dr. Denton?                                         19· this case.· I'm not gung-ho about this case," in
20· · · · A.· · Yes, ma'am.                             20· the context that there were so many problems with
21· · · · Q.· · Okay.· What was discussed at that       21· the prosecution's theory of the case.
22· meeting?                                            22· · · · Q.· · Okay.· Did he ever tell you what he
23· · · · A.· · Well, I wanted -- Jay and I had         23· thought -- what he meant by he's not excited or
24· discussed meeting with him and decided in           24· gung-ho about this case?
25· determining whether or not he would review with     25· · · · A.· · That -- that -- that comment was made


                                                                                    800.211.DEPO (3376)
                                                                                    EsquireSolutions.com               YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 5 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             17–20
                                             Page 17                                                 Page 19
·1· after we went -- after he went through a litany     ·1· but I can point out several for you.· There was a
·2· of the problems with the -- with the autopsy and    ·2· cut on Cory's lip somewhere -- as I recall it was
·3· the -- why you couldn't rule out certain natural    ·3· the top lip.· There was an issue as to the timing
·4· causes of death.                                    ·4· of that laceration.· He was critical of
·5· · · · Q.· · Okay.· And what was the impression      ·5· Dr. Bowman for not doing a biopsy of that lip,
·6· you got then when he made the statements that he    ·6· which could have potentially told us how -- how
·7· wasn't excited with it or wasn't gung-ho about      ·7· long that cut had been there.· It was his opinion
·8· the case?                                           ·8· that that cut was an older injury.· That was
·9· · · · A.· · That -- my impression was?              ·9· premised upon him stating that there was the
10· · · · Q.· · Your impression.                        10· absence of blood around the area.· There was
11· · · · A.· · My impression was he didn't want to     11· absence of blood on the covers.· There was
12· be any part of this case.· He didn't want to be a   12· absence of blood on the pillow; in her mouth, for
13· part of the prosecution of Curtis Lovelace          13· example, and he opined that that would lead him
14· because he thought there were significant           14· to believe that that is an older injury as
15· problems with the case, and it was to the point     15· opposed to a fresher injury, and that again he
16· where when I walked out of that meeting I asked     16· was critical of Dr. Bowman for not doing a biopsy
17· him if he would be willing to testify on our        17· of that to try and determine the age of that
18· behalf.· Now, he didn't want to do that.· He        18· laceration.
19· didn't want to be part of our case.· He didn't      19· · · · · · · There was -- we went over -- Jeff
20· want to be part of the prosecution's case.· He      20· Baird was the -- Detective Baird's -- he had a
21· didn't want any part of that.                       21· timeline in this case, and I was curious because
22· · · · Q.· · Did he tell you that?                   22· we -- in the timeline Dr. Baird had mentioned --
23· · · · A.· · That's exactly what he said.            23· I'm sorry, not Dr. Baird -- Detective Baird had
24· · · · Q.· · He said, "I want no part of this        24· mentioned that Cory was warm to the touch, and
25· case"?                                              25· that there was mild lividity, and Dr. Denton felt
                                             Page 18                                                 Page 20
·1· · · · A.· · I don't want any part of this case.     ·1· that that would be indicative of a more recent
·2· · · · Q.· · Okay.· Did you press him as to why he   ·2· death rather than a death that had occurred days
·3· wouldn't testify on Curtis's behalf?                ·3· before as the prosecution was contending through
·4· · · · A.· · No.· I was disappointed.· I didn't      ·4· their experts.· Again he was critical of the --
·5· press him.· He made it very clear that he didn't    ·5· he thought that there should have been biopsies
·6· want to be part of the case one way or the other,   ·6· of the heart, of the brain, of the -- heart,
·7· and I didn't press him.· I came back to the         ·7· brain, lungs.· He felt that that would have again
·8· office, talked to Jay Elmore.· He was very          ·8· potentially ruled out other natural causes of
·9· surprised at the -- what I disclosed to him of      ·9· death.
10· what Dr. Denton told us because he's notorious      10· · · · · · · His concern was, for example, with
11· for being a prosecution witness.· That's who        11· the -- with the lungs.· This woman had been sick
12· Dr. Denton is.· It's not -- I'm not going           12· prior to her death.· He'd mentioned that if they
13· critical of the guy on that aspect of it, you       13· would have done a biopsy or if Bowman would have
14· know, but he's the guy that most county             14· done a biopsy of the lungs, it potentially could
15· prosecutors utilize in autopsies and expert         15· have determined whether or not she suffered from
16· witness when it comes to the manner of death,       16· sepsis or whether she had some type of infection
17· cause of death, those types of thing.· So we were   17· which could have led to her death.· He indicated
18· both shocked that he would point out that many      18· that sepsis can cause seizures.· He was concerned
19· problems with the prosecution's case in this        19· that the liver was extremely large, much more
20· case -- in the Lovelace case.                       20· larger than a normal woman's liver, and it was
21· · · · Q.· · Okay.· Do you recall -- when you say    21· fatty liver, and this can cause sudden death in
22· that he pointed out that many problems, do you      22· individuals, which can be caused by drinking,
23· recall what he pointed out?                         23· which, of course, we know that Cory had a
24· · · · A.· · Oh, I can recall several things. I      24· drinking problem.· He said that that could have
25· can't -- I'd have to again refer to my interview,   25· affected potentially the brain and other organs,


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 6 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             21–24
                                             Page 21                                                 Page 23
·1· and again these biopsies would have helped          ·1· I believe it was in May of -- the interview was
·2· determine whether or not she was suffering from     ·2· November of '14.· I think we sent him a follow-up
·3· these types of ailments.                            ·3· letter in May of '15 basically saying, listen,
·4· · · · · · · He stated that the -- again I'm going   ·4· it's been some time since we talked.· Here's a
·5· off of memory here.· He stated that these marks     ·5· copy of the summary interview that I had prepared
·6· on her chin and her upper cheek area appeared to    ·6· from my notes.· I'm not a medical expert.· I'm --
·7· him to be adult acne.· He said that the -- the      ·7· you know, I know very little about that, and so I
·8· laceration on the lip would not in his opinion be   ·8· wanted to make sure that my recitation of our
·9· caused by a pillow, that that would require more    ·9· discussion was accurate.· I told him in that
10· force such as a hand.· So he discounted that        10· letter, please, if anything in that summary
11· theory that the prosecution was utilizing.          11· interview is inaccurate or you think I've
12· · · · · · · I'm sure there's more, but that's       12· misstated something, please let us know, and we
13· what -- that's what comes to mind.                  13· never got a response back.
14· · · · Q.· · Do you recall if he said anything       14· · · · Q.· · And did you have occasion to speak
15· about the cut inside Cory's lip?                    15· with him about the Lovelace case again?
16· · · · A.· · That's the one I've been referring to   16· · · · A.· · We did, and I -- we had a meeting --
17· if I said outside.                                  17· actually there was a couple occasions.· I'm
18· · · · Q.· · There was one on the outside, and       18· trying to figure out the time.· We had -- Jay
19· there was one on the inside.                        19· called him on the phone while I was in Jay's
20· · · · A.· · The one I'm referring to was the        20· office, and he hadn't -- we tried several times
21· inside which he felt was rather significant that    21· to call him.· He didn't call us back.· Jay, I
22· would have produced quite a bit of blood, and       22· believe, had other cases with him, and he told us
23· again I don't remember the one on the outside,      23· -- as I recall, he told the secretary, whoever
24· but it's been a while so.                           24· answered the phone, if he could talk to
25· · · · Q.· · Okay.· And do you recall what he told   25· Dr. Denton, this is Jay Elmore, and I think he
                                             Page 22                                                 Page 24
·1· you about her arms in the air and the issue of      ·1· referenced the other case, not the Lovelace case,
·2· rigor mortis?                                       ·2· and eventually Dr. Denton got on the phone, and
·3· · · · A.· · Yeah, he thought that was unusual.      ·3· he -- he essentially was saying, listen, I've
·4· He couldn't explain the arms in the air.· He just   ·4· been very busy.· Sorry I didn't get back to you,
·5· left it at that, thought that was unusual. I        ·5· but I've been contacted by Mr. Parkinson from the
·6· think we all thought that was unusual.              ·6· state's attorney's office, and I will be
·7· · · · Q.· · Okay.· And so when you left that        ·7· preparing a report and sending that out to all
·8· meeting, you left it quite sure that he wanted      ·8· the parties.
·9· nothing to do with the case, correct?               ·9· · · · Q.· · Okay.
10· · · · A.· · Yes, I mean we -- I was in a sense --   10· · · · A.· · Words to -- I mean there's more to
11· I wouldn't say happy.· Surprised but disappointed   11· it, but that's what I can recall.
12· because I was hoping that he would agree to help    12· · · · Q.· · Okay.· And then did you talk to him
13· us out.· In fact, he was pointing out so many       13· again after that?
14· problems.· I was hoping that he would be on board   14· · · · A.· · I did -- we all had a meeting.· We --
15· and disappointed that he didn't -- that he wasn't   15· when I say "we all," Ed Parkinson, myself, Jay
16· able -- wasn't going to do that.                    16· Elmore, and Dr. Denton met at the Logan County
17· · · · · · · So we came back -- and the discussion   17· Courthouse.· This was after we had received his
18· Jay and I had, well, maybe we should take another   18· report, I believe, and we met there to discuss
19· run at it down the road, see if he'll -- let him    19· not only the new report that was in contradiction
20· think about it and maybe he'll change his mind.     20· to the -- what he had told me.
21· · · · Q.· · Okay.· So tell me about the second      21· · · · · · · So we met to discuss those issues
22· run at it.                                          22· with him at the Logan County Courthouse, but I
23· · · · A.· · We really never -- never took a         23· don't recall the date.
24· second run.· Never got to that point.· I sent       24· · · · Q.· · Do you recall when that was?
25· him -- we sent -- I sent him a follow-up letter.    25· · · · A.· · I don't.


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 7 of 13
JEFF PAGE                                                                              November 20, 2018
LOVELACE vs GIBSON                                                                                25–28
                                             Page 25                                                        Page 27
·1· · · · Q.· · Okay.                                   ·1· · · · Q.· · Correct.
·2· · · · A.· · I'm thinking it would have been --      ·2· · · · A.· · I've never seen that happen.
·3· I'm guessing.· It really is simply a guess.· I'm    ·3· · · · Q.· · Wouldn't in your experience the
·4· guessing the summer of 2015.· Again that's a        ·4· reason why the case got to be a murder trial and,
·5· guess.                                              ·5· you know, through the whole charging process and
·6· · · · Q.· · And so who said what at the meeting     ·6· such is because the county forensic pathologist
·7· with the four of you?                               ·7· found a cause of death that supported a murder
·8· · · · A.· · Well, essentially I was trying to go    ·8· charge, correct?
·9· through the summary interview notes that I had      ·9· · · · A.· · Are you talking about Bowman?
10· taken, that I had sent to him before, and he was    10· · · · Q.· · No, I'm talking about Denton.
11· -- I mean I can't remember the details, but he      11· · · · A.· · Repeat the question for me.
12· was backing off what he told me before with --      12· · · · Q.· · Okay.· You testified earlier that
13· for lack of a better term, putting different        13· Dr. Denton is known to be a witness for the
14· spins on it.· Saying, you know, that's not          14· prosecution.
15· exactly what I meant or that's not -- that's not    15· · · · A.· · Correct.
16· what I said, which I mean I was taken aback. I      16· · · · Q.· · Okay.· He is numerous counties'
17· mean Jay wasn't there for the interview, but I      17· forensic pathologist, correct?
18· was completely shocked, and then the conversation   18· · · · A.· · That's right.
19· disintegrated when Jay basically told him,          19· · · · Q.· · So wouldn't the reliance on his
20· "Listen, we've been trying to get a hold of you,    20· autopsies in murder cases be a basis for the
21· you've not returned our telephone calls," and       21· murder charges to go forward so you would expect
22· that's when he got furious and called an end to     22· him to testify for the prosecution, correct?
23· the meeting.                                        23· · · · A.· · Sure.· Yeah.· I agree with that.
24· · · · Q.· · Did he walk out?                        24· · · · Q.· · Okay.· How much did -- strike that.
25· · · · A.· · Yeah, I mean I would characterize it    25· How much were you paid to defend Curtis Lovelace?

                                             Page 26                                                      Page 28
·1· as walking out, yeah.                               ·1· · · · A.· · We got -- Jay and I got a hundred
·2· · · · Q.· · Okay.                                   ·2· thousand total.
·3· · · · A.· · He was upset.· He was mad.              ·3· · · · Q.· · And that was just for attorneys'
·4· · · · Q.· · Okay.· Is your practice limited to      ·4· fees, correct?
·5· criminal defense?                                   ·5· · · · A.· · Correct.
·6· · · · A.· · I do criminal defense and divorce       ·6· · · · Q.· · Okay.· What about the expert fees for
·7· work.· That's the extent of my practice.            ·7· Doctors Nichols and Teas?
·8· · · · Q.· · Okay.· How many murder cases have you   ·8· · · · A.· · Yeah, I can't remember.· I can't
·9· tried?                                              ·9· remember.· Nichols was, as I recall,
10· · · · A.· · Probably 15.                            10· significantly higher than Shaku Teas, but I don't
11· · · · Q.· · If a case is going to trial on a        11· recall without going back and looking at it what
12· charge of murder, would you ever expect that the    12· each of them were paid.
13· county forensic pathologist would testify for the   13· · · · Q.· · Okay.· Did you front the costs for
14· defense?                                            14· those?
15· · · · A.· · Very rare.                              15· · · · A.· · I believe the family paid extra for
16· · · · Q.· · Okay.· Because he does --               16· that.· It did not come out of our attorney fees.
17· · · · A.· · Well, I mean the county prosecutor on   17· · · · Q.· · Okay.· Are you familiar with
18· the case -- on the case itself, the one that        18· Dr. Bowman -- Dr. Jessica Bowman?
19· actually did the autopsy?                           19· · · · A.· · I know who she is, yeah.· I know who
20· · · · Q.· · Not the prosecutor.· You mean the       20· she is.
21· forensic pathologist?                               21· · · · Q.· · Have you dealt with her in the past
22· · · · A.· · Yes.· Your question would be the        22· in cases that you've worked on?
23· forensic pathologist -- that was the pathologist    23· · · · A.· · As I recall, we -- I'm trying to
24· in the murder case, would that pathologist          24· think who was -- I can't remember if it was Jay
25· testify for the defense?                            25· working on the case or maybe it was Bill Clutter


                                                                                    800.211.DEPO (3376)
                                                                                    EsquireSolutions.com              YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 8 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             29–32
                                             Page 29                                                 Page 31
·1· assisting with a homicide case, I remember -- and   ·1· trial?
·2· this has been a long time -- consulting with her    ·2· · · · Q.· · Well, investigation as to the facts
·3· potentially regarding hiring her as an expert,      ·3· of the case.
·4· and we -- immediately after meeting with her, we    ·4· · · · A.· · Well, we obviously interviewed -- Jay
·5· felt that that was not going to be a good idea.     ·5· interviewed the Lovelace children.· I interviewed
·6· That's like -- other than that I don't really       ·6· Shaku Teas.· We interviewed Dr. Nichols, of
·7· recall dealing with her much.                       ·7· course, in Kentucky.· Bill Clutter did some
·8· · · · Q.· · Okay.                                   ·8· initial investigation early on, but then he kind
·9· · · · A.· · I heard -- heard things, hearsay, but   ·9· of disappeared on us later, but I mean that's the
10· that's -- that's about it.                          10· extent of it.
11· · · · Q.· · Okay.· Did either you or Mr. Elmore     11· · · · Q.· · Okay.· What did Bill Clutter do for
12· or Bill Clutter approach Dr. Bowman in this case    12· you?
13· about amending her finding of undetermined          13· · · · A.· · I'm trying to recall what he did. I
14· because of all of the things that as you pointed    14· mean I remember he went -- I'm not suggesting he
15· out were not a rule-out for suffocation?            15· didn't do anything.· I just can't recall off the
16· · · · A.· · We discussed -- we met with her --      16· top of my head what he -- what his role was. I
17· I'm trying to think where, but I think it was       17· know he definitely introduced us to Dr. Nichols.
18· Iowa.· We met with Dr. Bowman just to determine     18· He helped us find him as an expert, lined up the
19· whether or not we potentially wanted to call her    19· interview with Dr. Nichols.· I believe he did
20· as a witness in this case.· I don't recall ever     20· some research on cause of death, manner of death,
21· asking her to amend her report.                     21· type of things in relation to suffocation cases
22· · · · Q.· · Okay.· What did she tell you at the     22· as I recall.· He corresponded with other experts
23· meeting that you had with her?                      23· in trying to figure out if we could -- if there
24· · · · A.· · We were just going through her          24· were other experts available for us.· So he
25· findings.· I don't remember the specifics. I        25· definitely was helpful in that regard.

                                             Page 30                                                 Page 32
·1· wasn't taking notes.· We just went through her      ·1· · · · Q.· · Did anybody on your team -- when I
·2· autopsy findings.· We went -- as I recall,          ·2· say your team, it would be you and Mr. Elmore and
·3· discussed the injuries to Cory Lovelace, what she   ·3· anyone working with you, but did anybody on your
·4· felt about them, but really, like I said, I         ·4· team issue any subpoenas?
·5· didn't take notes.· I don't recall much of that     ·5· · · · A.· · Oh, I'm sure we did.· I think, yes,
·6· discussion.· When we got done I think it was our    ·6· the witnesses -- I can't remember who we
·7· position we're not going to -- I doubt we call      ·7· subpoenaed, but I'm sure witnesses were
·8· her as a witness.                                   ·8· subpoenaed, yeah.· I just can't remember who they
·9· · · · Q.· · Do you know a gentleman named Evan      ·9· were.
10· Parke?                                              10· · · · Q.· · Did you issue any document subpoenas?
11· · · · A.· · Evan Parke?                             11· · · · A.· · I can't recall.
12· · · · Q.· · Yeah.                                   12· · · · Q.· · When did your involvement in the
13· · · · A.· · Not that I can recall.· If I do, I've   13· defense of Curtis Lovelace end?
14· forgotten.                                          14· · · · A.· · When did we quit representing him?
15· · · · Q.· · Okay.· When I say do you know, it's     15· You mean a date?
16· like do you know of him or have you ever talked     16· · · · Q.· · Well, no, I mean in the context of
17· to him even if you've never met him?                17· things.· Not the date so much as where things
18· · · · A.· · I don't think I've ever talked to       18· were in the progression of it.
19· him.· It doesn't ring a bell.                       19· · · · A.· · Well, once there was a -- once there
20· · · · Q.· · Okay.· Beyond all of the documents      20· was a hung jury, unfortunately the family didn't
21· that you got and the investigation that was done    21· have the funds to retain us for a second trial.
22· by the Quincy P.D. and others, what investigation   22· So they went -- they decided to take a different
23· was done by your office in the defense of Curtis    23· course of action.· I say "they," Mr. Lovelace and
24· Lovelace?                                           24· Christine.
25· · · · A.· · You mean in terms of preparation for    25· · · · Q.· · And then the Loevy firm came in to


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
    1:17-cv-01201-SEM-EIL # 90-9                Page 9 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             33–36
                                             Page 33                                                 Page 35
·1· represent Mr. Lovelace, and your representation     ·1· and especially when a man's life's on the line.
·2· of him ended at that point or some point around     ·2· So I think it's a problem.
·3· that?                                               ·3· · · · Q.· · Now, what do you have other than your
·4· · · · A.· · Yeah, around that time frame,           ·4· opinion that -- do you have any evidence,
·5· correct.                                            ·5· documents, conversations that would show that
·6· · · · Q.· · And was your entire file turned over    ·6· Dr. Denton told Adam Gibson that this was not a
·7· to Tara's firm?                                     ·7· murder?
·8· · · · A.· · I think Jay provided a copy of the      ·8· · · · A.· · Well, let's put it this way.
·9· file to her firm.· I believe he did.                ·9· Dr. Denton made it clear to me that there was a
10· · · · Q.· · Okay.· Do you believe that there was    10· lot of problems with the case.· Now, maybe I
11· any police misconduct in the first trial?           11· guess he could have, like he did before, he
12· · · · A.· · Police misconduct?· I would say that    12· backtracked before, so I guess he could have told
13· -- I don't know if I'd use the term police          13· Detective Gibson something totally different than
14· misconduct.· I don't -- Detective Gibson in my      14· he told me, and if he did, that's -- that's --
15· opinion did not act appropriately.· When I say      15· that's shameful, and that shows lack of
16· that, I believe he had an agenda.· I'm going back   16· integrity.
17· in time.· We know he met with Scott Denton.· We     17· · · · · · · But I -- I'm not -- we watched the
18· know that Dr. Denton then refers him back to        18· second trial, of course.· I did.· Like, I didn't
19· Bowman.· I believe that Dr. Denton told Detective   19· watch every day of it, but it was on, you know,
20· Gibson some things that were negative about his     20· we could watch it online or read it online, and
21· case or about Gibson's theory of the case.· I'm     21· I'm familiar with there are emails out there. I
22· concerned that there was no report from             22· know that -- I haven't seen those emails, but I
23· Dr. Denton initially.· I'm concerned that Dr. --    23· know there were emails going back and forth
24· or that Detective Gibson did not document his       24· between Denton and Gibson.
25· conversations that he had with Dr. Denton.· It's    25· · · · Q.· · You saw -- you saw Dr. Denton's --
                                             Page 34                                                 Page 36
·1· concerning to me that Detective Gibson then upon    ·1· when he finally did a written report, you saw
·2· talking to Bowman goes and talks to Shaku Teas,     ·2· that report, correct?
·3· and then when he gets information from Shaku        ·3· · · · A.· · I saw that report.· I did see that
·4· Teas, Dr. Teas, that this is not a murder, that     ·4· report, but I'm talking about the correspondence
·5· this woman was not murdered, she died of natural    ·5· that we did not see -- that Jay and I did not
·6· causes, it just didn't end.· And it -- it was our   ·6· see, those emails that went back and forth, and I
·7· position that Detective -- my position that         ·7· was led to believe just by the trial and
·8· Detective Gibson wasn't getting what he wanted      ·8· discussions that were had by people -- and close
·9· because he had his own theory of the case, and      ·9· to the case that those emails were -- were -- led
10· therefore he just kept looking to find an expert    10· me to believe that Denton again was expressing
11· that would support his theory of the case.          11· concerns to Gibson that either this -- maybe he
12· · · · · · · Now, is that police misconduct? I       12· didn't say this wasn't a murder, but there were
13· don't know.· That's up for -- that's for somebody   13· problems with the case.· That's what I was led to
14· else to determine, but I don't think it's           14· believe, and it's concerning to me regardless of
15· appropriate, and I guess it could rise to the       15· what's in those emails -- I mean if there are
16· level of misconduct if you have a police officer    16· emails that are going back and forth between the
17· that has his own agenda and is not listening to     17· -- Dr. Denton and Gibson, we should have gotten
18· the experts in the field, at least one of them      18· them in the first trial.· I mean that's -- that's
19· that he was referred to telling him this is not a   19· concerning.· In my opinion it's a discovery
20· murder, and I believe potentially that Scott        20· violation, and that should have been -- we should
21· Denton said the same thing to him, and the man      21· have received that.· That's problematic to me.
22· wouldn't give up and just kept looking for          22· · · · Q.· · If Ed Parkinson had seen them, do you
23· somebody that would support his theory.· So I       23· believe he should have given them to you?
24· don't know whether you call that police             24· · · · A.· · Absolutely.· Absolutely.
25· misconduct or not, but it's not -- it's not fair,   25· · · · Q.· · Do you believe it's prosecutorial


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 90-9                 Page 10 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             37–40
                                             Page 37                                                 Page 39
·1· misconduct if he had seen them or he had them and   ·1· So that's a problem for me.
·2· he didn't give them to you?                         ·2· · · · Q.· · Do you think then that after the
·3· · · · A.· · I believe that is a clear discovery     ·3· meeting that the report that you saw was
·4· violation, and if he had them and didn't give       ·4· deceitful?
·5· them to us, I would say yes, that that would be     ·5· · · · A.· · I do.· I do.
·6· prosecutorial misconduct.                           ·6· · · · Q.· · Okay.
·7· · · · Q.· · To this day you've never seen them,     ·7· · · · A.· · I absolutely do.
·8· correct?                                            ·8· · · · · · · MS. EMERY:· I don't have any further
·9· · · · A.· · I've never seen them other than just    ·9· questions.
10· hearing about them during the course of the trial   10· · · · · · · THE WITNESS:· Okay.
11· and people talking about them.· I've not seen       11· · · · · · · MS. EMERY:· I'm sure Mr. Hansen does.
12· them so I couldn't tell you what -- I couldn't      12· · · · · · · · · · ·EXAMINATION
13· tell you the details of what are in these           13· BY MR. HANSEN:
14· details.                                            14· · · · Q.· · Okay.· So let me -- first of all, I
15· · · · Q.· · So your opinions are based on what      15· represent the county and Gary Farha.· Okay.· Do
16· other people have told you about them?              16· you know Gary?
17· · · · A.· · Correct.                                17· · · · A.· · Yeah, I know Gary.· I know of him.
18· · · · Q.· · Okay.· Do you believe that if           18· · · · Q.· · All right.· Did you have any
19· Dr. Denton told Adam Gibson that there were         19· interaction at all in your defense of Curt
20· problems with this case and all that such as what   20· Lovelace with Gary Farha?
21· he told you and somebody else was there that        21· · · · A.· · Gosh, other than, you know, Jay
22· agreed with Adam Gibson's rendition of what         22· Elmore's from Quincy, you know, those guys would
23· Dr. Denton told them, that they would both be --    23· -- I think we would maybe see them at lunch, but
24· both have an agenda?                                24· I didn't have any interaction with him that would
25· · · · · · · MS. THOMPSON:· Object to form.          25· even be related to this case, no.
                                             Page 38                                                 Page 40
·1· · · · A.· · I'm not even sure I understand the      ·1· · · · Q.· · Okay.· All right.· Now, you just got
·2· question.                                           ·2· done telling us about how Scott Denton told you
·3· BY MS. EMERY:                                       ·3· one thing, that you came back to your office to
·4· · · · Q.· · Well, Jim Keller was with Adam Gibson   ·4· memorialize in your interview notes, and typed
·5· when he met with Dr. Denton.· You know that,        ·5· that up and then later sent that to Scott Denton?
·6· right?                                              ·6· · · · A.· · Correct.
·7· · · · A.· · I'm not sure I knew that.· If I did,    ·7· · · · Q.· · You then saw that Dr. Denton issued a
·8· I've forgotten that fact.                           ·8· report in June of 2015.· I'll represent to you
·9· · · · Q.· · Okay.· If I tell you he was with Adam   ·9· that's when his report was written.· That -- I'll
10· Gibson and they both came away from the meeting     10· use whatever term you want, but let's just say
11· with Denton convinced that, unlike how you came     11· contraindicated or was in opposition of what he
12· away, that this was a murder, do you think          12· had told you in November; is that fair?
13· they're both making it up?                          13· · · · A.· · Fair.
14· · · · A.· · I wouldn't know why Dr. Denton would    14· · · · Q.· · Okay.· And it was that report that
15· tell me one thing and tell them another.· So        15· you believe was deceitful when he signed his name
16· that's -- that's problematic to me.· Why would      16· to it because he told you something different?
17· Dr. Denton sit down with me and point out all the   17· · · · A.· · Correct.
18· problems with the prosecutor's case, tell me he     18· · · · Q.· · Okay.· So if in fact he told those
19· didn't want any part of that case, and then tell    19· things to Jim Keller and Adam Gibson, clearly
20· Gibson and Keller something different?· Why would   20· that was what got memorialized in his written
21· he do that?· That's a concern to me if that         21· report which you believe was in opposition to
22· happened.                                           22· what he told you?
23· · · · Q.· · Okay.                                   23· · · · · · · MS. THOMPSON:· Object to form.
24· · · · A.· · Because he's being -- he's being        24· · · · A.· · I don't know what he told Gibson or
25· deceitful to somebody.· They can't both be right.   25· Keller.


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 90-9                 Page 11 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             41–44
                                             Page 41                                                 Page 43
·1· BY MR. HANSEN:                                      ·1· · · · Q.· · Do you know if any of those rejected
·2· · · · Q.· · Okay.                                   ·2· by saying, look, I believe this woman was
·3· · · · A.· · I have no idea what he told them, but   ·3· murdered?
·4· what I do know is those -- whenever he did tell     ·4· · · · A.· · No, I don't recall -- I don't believe
·5· Keller and Gibson, we should have received that     ·5· that it even got to that point.· I think he gave
·6· through the course of discovery.                    ·6· us some names.· We discussed the names -- or he
·7· · · · Q.· · Okay.                                   ·7· had some names.· We ended up with Nichols.· No, I
·8· · · · A.· · Regardless of whether it was negative   ·8· don't believe that we ever sent out materials
·9· or positive, it should have been disclosed to us.   ·9· that I can recall where they said -- where an
10· · · · Q.· · Okay.· And you received your            10· expert said this lady was murdered, no.· It was
11· discovery through the prosecutor who you're         11· just tough finding an expert.· I -- I -- I'm
12· dealing with?                                       12· going back in time.· I would say we had to find
13· · · · A.· · That's right.                           13· somebody that was in our price range, that was --
14· · · · Q.· · Okay.· Back to your original meeting    14· would be willing to work with us in this case, so
15· with Scott Denton in November of 2014, I believe    15· -- but no, I don't believe we ever sent out any
16· you said you walked away from that meeting with     16· discovery to an expert where they came back and
17· the understanding that Denton wasn't going to       17· said no, this is murder.· I'm not getting
18· testify for you?                                    18· involved.· That I recall.
19· · · · A.· · Correct.                                19· · · · Q.· · Have you had that happen in your
20· · · · Q.· · But he wasn't going to testify for      20· career?
21· the prosecution either?                             21· · · · A.· · Sure.· Sure.
22· · · · A.· · That was the impression I got.· He      22· · · · Q.· · Okay.· And you don't stop there; you
23· didn't want to testify either way.· He didn't       23· have to find somebody to best represent your
24· want any part of the case, but again I didn't --    24· client?
25· I didn't know whether the prosecution was going     25· · · · A.· · That's right.
                                             Page 42                                                 Page 44
·1· to follow up and try to solicit him or have him     ·1· · · · Q.· · Okay.· And in this case you needed
·2· testify for them, but yeah, I would -- that's a     ·2· expert testimony; you agree with me?
·3· fair comment.· I didn't think when I left, gosh,    ·3· · · · A.· · I think we needed expert testimony,
·4· he's not going to testify.                          ·4· yeah.
·5· · · · Q.· · You would agree that the prosecution    ·5· · · · Q.· · And no matter how many times anybody
·6· has a right to contact Dr. Denton to speak to him   ·6· would have told you no, we're not going to help,
·7· as well?                                            ·7· you would have kept going on to find an expert to
·8· · · · A.· · Of course.                              ·8· testify on behalf of Curt?
·9· · · · Q.· · Okay.· And did you -- did you take      ·9· · · · A.· · Well, I mean unless there's -- unless
10· issue with the fact that Gibson contacted Denton?   10· it's just clear, which it wasn't in this case --
11· · · · A.· · No.                                     11· I mean if it's clear that any expert we would
12· · · · Q.· · Okay.· Did --                           12· contact is going to say it's murder, you go
13· · · · A.· · Not at all.                             13· without an expert.
14· · · · Q.· · Okay.· And you didn't take issue with   14· · · · Q.· · Okay.· But in this case reasonable
15· the fact that he contacted Shaku Teas?              15· minds differ and there was experts on both sides,
16· · · · A.· · Not at all.                             16· correct?
17· · · · Q.· · Okay.· How many experts did Bill        17· · · · A.· · Well, there were experts on both
18· Clutter contact on your behalf?                     18· sides, right.
19· · · · A.· · I couldn't answer that.· I know that    19· · · · Q.· · So there were experts for the
20· there were several names that he threw out.· In     20· prosecution including Mr. Baden and Ms. Turner
21· terms of how many he actually talked to, I'm not    21· who believed Cory Lovelace died of suffocation or
22· sure.                                               22· some means that constituted murder, correct?
23· · · · Q.· · Do you know how many rejected getting   23· · · · A.· · That's right.
24· involved in the case?                               24· · · · Q.· · Okay.· And you had experts on your
25· · · · A.· · I don't.                                25· side that felt otherwise, correct?


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
   1:17-cv-01201-SEM-EIL # 90-9                 Page 12 of 13
JEFF PAGE                                                                           November 20, 2018
LOVELACE vs GIBSON                                                                             45–48
                                             Page 45                                                 Page 47
·1· · · · A.· · That's right.                           ·1· don't -- I'm not suggesting that we made that
·2· · · · Q.· · And you called them to testify in the   ·2· decision right then and there.· I think we
·3· defense?                                            ·3· probably went back, discussed it and said, gosh,
·4· · · · A.· · That's correct.                         ·4· you know, we're not -- we're not going to call
·5· · · · Q.· · And ultimately that's what a jury is    ·5· her.
·6· put there to decide?                                ·6· · · · Q.· · Ultimately was there a stipulation
·7· · · · A.· · That's what they decide, that's         ·7· reached as to her not testifying?
·8· right.                                              ·8· · · · A.· · I think there was.· I think you're
·9· · · · Q.· · In this case the jury weighed the       ·9· right.· I think there was some stipulation at
10· opinions of all of the experts when they came to    10· some point with Bowman.· There would have had to
11· their conclusion?                                   11· have been.· She did the autopsy, and then --
12· · · · A.· · That's right.                           12· yeah, there was.
13· · · · Q.· · And in this case you got a hung jury?   13· · · · Q.· · As there was with Denton?
14· · · · A.· · We did.                                 14· · · · A.· · Correct.· I think there was with
15· · · · Q.· · And do you know the split out on        15· Denton too, yeah.
16· that?                                               16· · · · Q.· · Because wasn't that the discussion
17· · · · A.· · I heard that it was 6/6.· That's what   17· that you may become a witness?
18· I heard.                                            18· · · · A.· · A potential witness, that's right,
19· · · · Q.· · Okay.                                   19· yep.
20· · · · A.· · But I didn't interview any of the       20· · · · Q.· · So the parties in this case,
21· jurors.· I know that they were -- there was some    21· prosecution and the defense, entered into
22· show where they were interviewed as I recall --     22· stipulations to not call both Scott Denton and
23· maybe I shouldn't -- I -- I don't remember during   23· Jessica Bowman?
24· that interview with the jurors whether or not       24· · · · A.· · I believe you're correct on that.
25· they said what the split was, but I heard it was    25· · · · Q.· · And in your meeting with Dr. Denton

                                             Page 46                                                 Page 48
·1· 6/6, but it wasn't through that television          ·1· in November of 2014 --
·2· interview, I don't believe.                         ·2· · · · A.· · Now, wait.· Let me just go back and
·3· · · · Q.· · And that's what I was going to ask      ·3· make sure we're clear.· On the Denton, as I
·4· you.· Did you interview any of them or follow up    ·4· recall, there was not any stipulation as to cause
·5· with them?                                          ·5· of death, manner of death.· I think it was more
·6· · · · A.· · I didn't.                               ·6· of a procedural thing, a chronological sequence
·7· · · · Q.· · Okay.· And if it was 6/6 -- let's       ·7· of events, as I recall, as opposed to if Denton
·8· assume that's what the breakout was, there were     ·8· were called to testify, he would testify that
·9· six people that thought he was guilty of murder     ·9· this was a murder, this was not a murder, this
10· and six people who thought he was not, correct?     10· was a cause of death, those types of things.
11· · · · A.· · Correct.                                11· · · · Q.· · Okay.· He didn't render opinions in
12· · · · Q.· · Had you -- well, strike that.· When     12· the case as to those items?
13· you walked out of the meeting with Jessica          13· · · · A.· · Right.· Right.
14· Bowman, were you and Jay both there?                14· · · · Q.· · Okay.· When you left your meeting
15· · · · A.· · Yeah.                                   15· with him in November of 2014 and he had told you
16· · · · Q.· · Okay.                                   16· he didn't want any part of this case, was one of
17· · · · A.· · Yeah.                                   17· the other reasons he communicated to you was the
18· · · · Q.· · Did you both know you weren't going     18· fact that Jessica Bowman was involved?
19· to call her at trial?                               19· · · · A.· · Absolutely.· That was also part of
20· · · · A.· · No, I don't think -- I don't think it   20· the discussion.· He did not -- he was not fond of
21· was immediate.· I think we -- you know, it was --   21· Jessica Bowman.· He didn't use those terms, but I
22· it was interesting because it was a question        22· mean yeah, there was issues that he had with
23· of -- it was one of these going back and forth.     23· Bowman also.
24· Was -- was Parkinson going to call her, or were     24· · · · Q.· · Is that in part due to the fact that
25· we going to call her, and I just -- I don't -- I    25· he was called in a lot of the criminal cases


                                                                                 800.211.DEPO (3376)
                                                                                 EsquireSolutions.com           YVer1f
      1:17-cv-01201-SEM-EIL # 90-9                Page 13 of 13
JEFF PAGE                                                           November 20, 2018
LOVELACE vs GIBSON                                                             49–50
                                               Page 49
·1· around Sangamon County, Macon County, Morgan
·2· County after Ms. Bowman was discredited and let
·3· go and he had to testify in those cases or some
·4· people would say clean up her mess with some of
·5· her autopsy reports?
·6· · · · A.· · I think that's an accurate statement,
·7· yeah.
·8· · · · · · · MR. HANSEN:· Yeah.· I don't have
·9· anything else.· Thanks.
10· · · · · · · THE WITNESS:· Uh-huh.
11· · · · · · · MS. THOMPSON:· Nothing from us.
12· · · · · · · THE WITNESS:· Okay.
13· · · · · · · MS. EMERY:· Thanks very much.
14· · · · · · · THE WITNESS:· No problem, guys.
15· Thanks for accommodating my schedule.
16· · · · · · · MS. THOMPSON:· Are you reserving or
17· waiving?
18· · · · · · · THE WITNESS:· I'll waive.· Yeah, I'm
19· good.
20· · · · · · · MS. EMERY:· I've ordered.· Do you
21· want an E-tran?
22· · · · · · · MR. HANSEN:· Yeah, I'll take E-tran
23· by PDF.
24· (The deposition was concluded at 2:15 p.m., and
25· the signature of the deponent was waived.)
                                               Page 50
·1·   · · · · · · · · · CERTIFICATION
·2·   · · · · ·I, Rhonda Rhodes Bentley, CSR, a
· ·   Certified Shorthand Reporter (IL), do hereby
·3·   certify that JEFF PAGE, came before me on
· ·   NOVEMBER 20, 2018, and swore before me to testify
·4·   to the truth, the whole truth and nothing but the
· ·   truth regarding her knowledge touching upon the
·5·   matter in controversy.
·6·   · · · · · · I do further certify that I did take
· ·   stenographic notes of the questions propounded to
·7·   said witness and her answers thereto and that
· ·   said notes were reduced to typewritten form under
·8·   my direction and supervision.
·9·   · · · · · · I do further certify that the
· ·   attached and foregoing is a true, correct and
10·   complete copy of my notes and that said testimony
· ·   is now herewith returned.· I do further certify
11·   that said deposition was taken at the Law Offices
· ·   of Elmore & Reid, 808 South Second Street, 1st
12·   Floor, Springfield, Illinois.
13·   · · · · · · I do further certify that I am not
· ·   related in any way to any of the parties involved
14·   in this action and have no interest in the
· ·   outcome thereof.· Dated at Divernon, Illinois,
15·   November 27, 2018.
16
17
18
· ·   · · · · · · · ___________________________________
19·   · · · · · · · Rhonda Rhodes Bentley, CSR
· ·   · · · · · · · CSR# 084-002706
20
21
22
23
24
25


                                                                  800.211.DEPO (3376)
                                                                  EsquireSolutions.com
